DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Parent claims recite the limitation “a common user interface overlay”, while the specification mention the limitation, it mainly discloses what it enables, rather than what it is. Please indicate where in the specification support can be found for the description of the scope of this limitation. For examination purposes any code that enables the same functionality will read on to the limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claims recite the limitation “a common user interface overlay”, it is unclear the scope of the limitation. For examination purposes any code that enables the same functionality will read on to the limitation.
Claims 1-9 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear who is performing the steps and plurality of systems are claimed. Please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wesley, SR. 20090100165.

As to claim 1, Wesley, SR. discloses a method of communicating emergency information (see par. 0009), comprising: connecting to a first computer-aided dispatch (CAD) system [one of the system A-D; see fig.31, item 80] and a second CAD system [any other of the system A-D; see fig.31, item 80], wherein an information exchange interface associated with the first CAD system is incompatible with an information exchange interface associated with the second CAD system (see abstract; par. 0003, 0007-0008, 0010-0011); and performing, using a common user interface overlay [code that enables compatibility] (see par. 0238-0243), the following operations: receiving an indication of an emergency situation (see par. 0251), transmitting a list of available assets [resources] to the first CAD system, wherein the list of available assets comprises at least a set of available assets that are controlled by the second CAD system (see par. 0009, 0218-0219, 0235); receiving, from the first CAD system, a set of active assets designated to respond to the emergency situation, wherein the set of active assets is selected from the list of available assets (see par. 0244-0247), and transmitting, to the second CAD system, the set of active assets (see abstract; par. 0012, 0018). As described in the 112 rejection it is unclear the scope of “a common user interface overlay”; thereby, it also unclear if Wesley’s interface is equivalent. However, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that since Wesley’s interface is enabling the same steps is equivalent to the present interface to bring compatibility with disparate CAD systems.

As to claim 2, Wesley, SR. discloses the method of claim 1, wherein selecting the set of active assets is based on at least a location of the emergency situation (see par. 0081, 0084, 0124, 0159, 0162-0163, 0232, 0240).

As to claim 3, Wesley, SR. discloses the method of claim 2, wherein selecting the set of active assets is further based on nature of the emergency situation, capabilities of a crew of a set of available assets that are controlled by the first CAD system, and capabilities of a crew of the set of available assets that are controlled by the second CAD system (see par. 0211, 0220, 0235).

As to claim 4, Wesley, SR. discloses the method of claim 1, wherein the second CAD system comprises an auxiliary system. (see par. 0211, 0220, 0235, 0243).

As to claim 5, Wesley, SR. discloses the method of claim 1, further comprising: connecting to an auxiliary system. (see par. 0211, 0220, 0235).

As to claim 6, Wesley, SR. discloses the method of claim 4 or 5, wherein the auxiliary system is selected from the group consisting of a system configured to provide real-time crash updates along relevant routes to the location of the emergency situation, a system configured to provide aerial oversight of the emergency situation using an autonomous drone fleet, and a system configured to provide a secure source of data for emergency communications to enable faster response times and better situational awareness (see par. 0162).

As to claim 7, Wesley, SR. discloses the method of claim 1, wherein the indication of the emergency is received through either the first CAD system or the second CAD system (see par. 0251).

As to claim 8, Wesley, SR. discloses the method of claim 1, wherein the first CAD system and the set of available assets that are controlled by the first CAD system are associated with a first jurisdiction, and wherein the second CAD system and the set of available assets that are controlled by the second CAD system are associated with a second jurisdiction that is different from the first jurisdiction [please note that associations fails to distinguish the systems in any meaningful way](see par. 0235).

As to claim 9, Wesley, SR. discloses the method of claim 1, wherein the common user interface overlay is associated with a common data exchange format that resolves the incompatibility between the information exchange interface associated with the first CAD system and the information exchange interface associated with the second CAD system [please note that associations fails to distinguish the systems in any meaningful way] (see par. 0016, 0236).

As to claim 10, Wesley, SR. discloses a system for communicating emergency information, comprising: a hosting center (see par. 0158); a plurality of public safety access points (PSAPs) (see par. 0266); a processor [14] coupled to the hosting center and each of the plurality of PSAPs; and a memory [16], coupled to the processor (see par. 0053-0061), including instructions stored thereupon, wherein the instructions upon execution by the processor cause the processor to: connect to a first CAD [which can be in a PSAP] and a second CAD [which can be in another PSAP] [one of the system A-D; see fig. 2, 29-31, item 80], wherein an information exchange interface associated with the CAD/PSAP is incompatible with an information exchange interface associated with the second CAD/PSAP (see abstract; par. 0003, 0007-0008, 0010-0011); and perform, using a common user interface overlay [code that enables compatibility] (see par. 0238-0243),, the following operations: receive an indication of an emergency situation (see par. 0251), transmit a list of available assets [resources] to the first CAD/PSAP, wherein the list of available assets comprises at least a set of available assets that are controlled by the second CAD/PSAP (see par. 0009, 0218-0219, 0235), receive, from the first CAD/PSAP, a set of active assets designated to respond to the emergency situation, wherein the set of active assets is selected from the list of available assets (see par. 0244-0247), and transmit, to the second CAD/PSAP, the set of active assets (see abstract; par. 0012, 0018). As described in the 112 rejection it is unclear the scope of “a common user interface overlay”; thereby, it also unclear if Wesley’s interface is equivalent. However, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that since Wesley’s interface is enabling the same steps is equivalent to the present interface to bring compatibility with disparate CAD systems.

As to claim 11, Wesley, SR. discloses the system of claim 10, wherein the processor is implemented in a cloud- based service [network] (see par. 0013, 0051).

As to claim 12, Wesley, SR. discloses the system of claim 10, wherein each of the plurality of PSAPs comprises: a dispatch center computer; a computer-aided dispatch (CAD) server; and a local database, wherein the local database comprises a list of available assets and resources controlled by the corresponding PSAP (see par. 0211, 0220, 0235, 0244-0247, 0266).

As to claim 13, Wesley, SR. discloses the system of claim 10, wherein the hosting center is configured to track one or more emergency responders in real-time (see par. 0011, 0050, 0063, 0162, 0177-0180, 0208).

As to claim 14, Wesley, SR. discloses the system of claim 13, wherein the hosting center is further configured to generate one or more reports comprising emergency responsiveness statistics, key performance indicators, and compliance with industry standards [any device connected can generate a report] (see par. 0123, 0186, 0199, 0204, 0220).

As to claim 15, Wesley, SR. discloses the system of claim 10, further comprising: an auxiliary system that is selected from the group consisting of a system configured to provide real-time crash updates along relevant routes to the location of the emergency situation, a system configured to provide aerial oversight of the emergency situation using an autonomous drone fleet, and a system configured to provide a secure source of data for emergency communications to enable faster response times and better situational awareness (see par. 0162).

As to claim 16, Wesley, SR. discloses the system of claim 10, wherein the common user interface overlay is associated with a common data exchange format that resolves the incompatibility between the information exchange interface associated with the first PSAP and the information exchange interface associated with the second PSAP [please note that associations fails to distinguish the systems in any meaningful way] (see par. 0016, 0236).

Regarding claims 17 and 19, they are the respective non-transitory computer-readable storage medium claims of method claims 1 and 9. Thereby, claims 17 and 19 are rejected for the same reasons as shown above.

As to claim 18, Wesley, SR. discloses the computer-readable storage medium of claim 17, wherein the indication of the emergency is received through either the first CAD system or the second CAD system, and wherein the indication is part of a 9-1-1 call, a fire alarm activation, or an Emergency Alert System (EAS) (see par. 0126, 0175, 0235, 0251).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647